Affirming.
Plaintiffs have appealed from a judgment sustaining a demurrer to their petition, the substance of which was that Thomas Mefford and Lecy Garrett Mefford were husband and wife and were the parents of the plaintiff; that there were eight of these children, and one of them, John W. Mefford, died in the service of the United States in 1917, leaving $10,000 war risk insurance payable *Page 128 
in 240 monthly installments to his mother as his beneficiary; that she collected these installments as they matured until she died in June, 1927. Since her death these unpaid installments have been commuted to one lump sum, $6,446, and paid to the defendant Bank of Maysville as administrator of John W. Mefford; and that, as children of Lecy Garrett Mefford, plaintiffs are each entitled to one-fourteenth of this fund, and the bank is threatening to pay the whole of it to Thomas Mefford. That does not state a cause of action. There is no allegation in this petition that John W. Mefford died intestate, unmarried, and without issue, nor is there an allegation that Lecy Garrett Mefford did not make a will. Whatever the plaintiffs get, they take by inheritance from their mother, and, so far as this petition shows she may have willed her interest in this insurance to their father, or John W. Mefford may have devised it to him.
The judgment is affirmed.